State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 10, 2015                    D-90-15
___________________________________

In the Matter of LEON R. KOZIOL,
   a Suspended Attorney.

COMMITTEE ON PROFESSIONAL                    MEMORANDUM AND ORDER
   STANDARDS,
                    Petitioner;

LEON R. KOZIOL,
                     Respondent.

(Attorney Registration No. 2075455)
___________________________________


Calendar Date:    November 23, 2015

Before:   Garry, J.P., Egan Jr., Rose, Lynch and Devine, JJ.

                              __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael G. Gaynor of counsel), for petitioner.

     Leon R. Koziol, New Hartford, respondent pro se.

                              __________


Per Curiam.

      Respondent was admitted to practice by the Appellate
Division, Fourth Department in 1986. He maintained an office for
the practice of law in the City of Utica, Oneida County.

      As relevant herein, respondent, who has a lengthy
disciplinary history, remains subject to both a one-year
suspension from the practice of law imposed by this Court in
September 2010 (Matter of Koziol, 76 AD3d 1136 [2010], lv
dismissed 15 NY3d 943 [2010], lv denied 16 NY3d 853 [2011], cert
denied sub nom. Koziol v Grievance Committee of Fifth Jud. Dist.
                              -2-                  D-90-15

of N.Y., ___ US ___, 132 S. Ct. 455 [2011]) and a six-month
suspension we imposed in June 2013 (Matter of Koziol, 107 AD3d
1137 [2013], lv dismissed and denied 21 NY3d 1056 [2013], cert
denied ___ US ___, 134 S. Ct. 1038 [2014]). Respondent's most
recent applications to this Court seeking reinstatement were
denied in January 2013 and May 2014.

      By application sworn to June 24, 2015, respondent now
reapplies for reinstatement. By letter with enclosures dated
October 22, 2015, petitioner advises that it opposes respondent's
application.

      Upon review of the submissions and consideration of all the
circumstances in the record before us, we conclude that
respondent has not shown by clear and convincing evidence that he
has fully complied with the provisions of the order suspending
him and, further, that he possesses the character and general
fitness to resume the practice of law (see Rules of App Div, 3d
Dept [22 NYCRR] § 806.12 [b]). Accordingly, we deny his current
application for reinstatement.

     Garry, J.P., Egan Jr., Rose, Lynch and Devine, JJ., concur.



     ORDERED that the application for reinstatement is denied.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court